BROsman, Judge
(concurring):
I agree with the author of the principal opinion in his disposition of' this case.
Like him, I feel sure that Section 605 has no application to telephone calls entered and completed out- side the United States. I  am strengthened in this conclusion by the view of the Supreme Court — expressed long ago in the celebrated Bowman case — to the general effect that it will be presumed that most Federal statutes are inoperative outside the nation’s territorial jurisdiction. See United States v. Bowman, 260 US 94, 67 L ed 149, 43 S Ct 39.
And, for whatever it is worth in the present connection, I would be inclined to follow this approach in interpreting with respect to wire tapping the reference in Article 134 of the Uniform Code to “crimes and offenses not capital.” Since this division of the legislation applies only to misconduct violative of Federal law, I would hesitate to say that an instance of wire tapping wholly performed within a foreign country is punishable by court-martial as a violation of the mentioned portion of Article 134. Cf. Manual for Courts-Martial, United States, 1951, paragraph 213e(l) and (2).